Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment After Non-Final Rejection filed 05/20/2022.  Claims 1-20 are pending and have been examined.
Terminal Disclaimer
The terminal disclaimer filed on 05/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,023,728 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowable because the prior art fails to teach or suggest an apparatus comprising: a memory configured to store: instructions corresponding to a machine learning algorithm configured, when implemented by one or more hardware processors, to use a set of inputs to determine whether to use a virtual shopping cart to verify all or a portion of a transaction performed with an algorithmic shopping cart, wherein: the set of inputs comprises information collected from sensors located in a physical store during a shopping session of a person in the physical store; the transaction is associated with the shopping session of the person; the algorithmic shopping cart comprises a first set of items determined by an algorithm, based on the set of inputs, to have been selected by the person during the shopping session; and the virtual shopping cart comprises a second set of items associated with the shopping session; and the one or more hardware processors communicatively coupled to the memory, and configured to: receive feedback for a decision made by the machine learning algorithm, wherein: the decision made by the machine learning algorithm comprises at least one of a decision not to use the virtual shopping cart to review all or a portion of the transaction performed by the algorithmic shopping cart; or a decision to use the virtual shopping cart to review all or a portion of the transaction performed by the algorithmic shopping cart; and the feedback indicates at least one of: the algorithmic shopping cart matches the virtual shopping cart; or95831114ATTORNEY DOCKET NO.:PATENT APPLICATION090278.0273USSN 17/174,634 3 of 12the algorithmic shopping cart does not match the virtual shopping cart; assign a reward value to the feedback, wherein the reward value comprises at least one of a first positive reward value, wherein the decision made by the machine learning algorithm comprises the decision not to use the virtual shopping cart to review all or a portion of the transaction performed by the algorithmic shopping cart and the feedback indicates that the algorithmic shopping cart matches the virtual shopping cart; a second positive reward value, wherein the decision made by the machine learning algorithm comprises the decision to use the virtual shopping cart to review all or a portion of the transaction performed by the algorithmic shopping cart and the feedback indicates that the algorithmic shopping cart does not match the virtual shopping cart; a first negative reward value, wherein the decision made by the machine learning algorithm comprises the decision not to use the virtual shopping cart to review all or a portion of the transaction performed by the algorithmic shopping cart and the feedback indicates that the algorithmic shopping cart does not match the virtual shopping cart; or a second negative reward value, wherein the decision made by the machine learning algorithm comprises the decision to use the virtual shopping cart to review all or a portion of the transaction performed by the algorithmic shopping cart and the feedback indicates that the algorithmic shopping cart matches the virtual shopping cart; and use the reward value to update the machine learning algorithm, as recited in the claims.
The closest prior art, Glazer et al. (US 2019/0114488), discloses creating two lists of items selected by customers using two separate monitoring systems and updating the monitoring systems based on list alignment feedback. However, Glazer et al. does not disclose assigning a reward value to the feedback as claimed. Glazer et al. either singularly or in combination fails to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/Primary Examiner, Art Unit 2425